Opinion by
Mr. Justice Mitchell,
In the absence of any opinion by the learned court below, and even of a paper book by appellee, we are left in the dark as to the ground upon which the judgment was stricken off, but the order cannot be sustained.
Defendant’s affidavit did not pretend to set up actual payment of the judgment by himself, but that plaintiff had received the amount of his claim from another party primarily liable. From this state of facts satisfaction would ordinarily be inferred as a matter of law, but plaintiff in his affidavit, in opposition to the rule, set up a contract by defendant which completely prevented such inference. The contract was entirely valid and *475binding. Defendant and the drawer of the note, Streight, were both liable to the plaintiff, and while the latter was entitled to go into the jurisdiction of Ohio to sue Streight, who was primarily liable, he was under no obligation to do so. He might have enforced satisfaction against defendant, leaving the latter to seek his remedy over against Streight. Instead of doing so however, he pursued Streight directly himself, and avers in his affidavit that he did this upon the express promise of defendant to reimburse his expenses. We do not find on the record any denial of this agreement by defendant, so that he has no case for relief on the merits. But even if he had denied the agreement he would not be entitled to summary relief in this form. The act of March 14, 1876, P. L. 7, was not intended for such a case. It is confined to eases of actual payment in full, by the defendant, or possibly to cases of such undisputed facts as produce a conclusive result of strict law that satisfaction equivalent to actual payment has been obtained. If there is any doubt or question as to the facts, or the inference to be drawn from them, the statute cannot apply: Felt v. Cook, 95 Pa. 247. No rights of set-off, or equities of any kind can be administered summarily under it: Riddle’s Appeal, 104 Pa. 171; Melan v. Smith, 134 Pa. 649.
The act of April 13, 1791, sect. 14, 3 Sm. Laws, 32, affords a remedy by action for a penalty against a judgment creditor who has been paid but refuses after demand to enter satisfaction on the record; the act of April 14, 1851, P. L. 612, gives in Philadelphia a summary jurisdiction over judgments more than ten years old; and the general equity powers of the courts reach all proper cases by opening the judgment and directing an issue to determine the fact of payment. The act of 1876 was not a substitute for any or all of these remedies, but only a short and inexpensive way of ending clear cases of undisputed actual payment. To these it must be confined.
The order is reversed and the judgment thereby stricken off is reinstated.